DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination (RCE) filed on 4/15/2021.  Claims 1-23 are pending in the case.  Claims 1, 12, and 23 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 2013/0238783 A1, hereinafter Alexander) in view of Rakowski et al. (US 2017/0192993 A1, hereinafter Rakowski).

claim 1, Alexander teaches a method, in a programmable machine, of using a user interface to cause commands to be executed by a processor of the machine (“method 300 is computer-implemented and performed by at least a processor that executes stored instructions.” Paragraph 0020), and the method comprising:
storing shortcut data for a set of one or more users in a data store using a processor of the machine, the shortcut data comprising a plurality of sets of identifiers for shortcuts for a corresponding plurality of states of the machine for the set of one or more users, each stored identifier for a shortcut having a corresponding stored machine command, each set of identifiers for shortcuts being associated with a state one of a plurality of states of the machine, the each state of the machine comprising a stage of processing of the processor of the machine (“With reference to FIG. 1, one embodiment of a navigation system 100 is illustrated that is associated with generating personalized navigation shortcuts for users.  The navigation system 100 is implemented in a computer system (e.g. a server) that is part of an intranet portal 110 that includes a portal interface 115 and resources 120.  The resources 120 are, for example, web pages, links, documents, applications, and so on connected to an intranet of a corporate enterprise” paragraph 0010; “After a user visits the intranet portal a number of times, the user's profile is generated with more navigation data.  Each user's profile is stored and maintained in a non-transitory storage device/memory, for example, in a database of navigation profiles 130.  In one embodiment, each time the user clicks a link, that navigation step is recorded in the context of the user's browsing session…the navigation system 100 includes a shortcut suggestion logic 135 that is configured to 
determining a current state of the machine being used by a user as a stage of processing of the machine for the user as a member of the set of one or more users using the processor (“the shortcut suggestion logic 135 uses the navigation history 200 of a user to provide suggestions for the user's most likely destinations based on where the user is in the click path…For example, when the user is at the root of the portal, the user may simply be presented with, in addition to normal portal content, a list of frequently visited destinations (e.g., highly visited leaf nodes in the tree 200 of all past navigation paths).  ” paragraph 0016, 0021);
retrieving a set of stored shortcuts associated with the determined current state of the machine from the stored shortcut data dependent upon the determined current state of the machine (“the shortcut suggestion logic 135 determines that the most likely 
destinations for the user from the root node are locations V and P (e.g., most weighted locations).  The shortcut suggestion logic 135 then displays a list of V and P as shortcut links on a display screen (e.g., in a browser window).  The user can then select a link to directly go to the desired resource at V or P rather than having to navigate the entire sequence of locations to reach V or P” paragraph 0016; “At 320, with the user identification information, the method identifies the user for purposes of generating personalized shortcuts” paragraph 0021).
Alexander does not appear to expressly teach receiving an input from the user using a user interface;

if the input from the user matches a stored identifier, executing, using the processor, a stored machine command corresponding to the stored identifier to transition the machine to a next state of the machine, updating stored history data in the data store for the set of one or more users using the processor, and updating the shortcut data in the data store using the updated history data using the processor.
Rakowski teaches receiving an input from the user using a user interface (“URL bar 902 receives an input from user 104” paragraph 0126);
using the processor to determine whether the input matches a stored identifier for a shortcut in the retrieved set of shortcuts associated with the determined current state of the machine (“As an example, user 104 may type in an identifier into URL bar 902.  URL list 904 may be generated by user interface generator 150 based on input from option generator 120.  The exemplary URL list 90 shown in FIG. 9A may include different types of URLs.  These URLs may be URLs that have been visited by user 104 previously.” Paragraph 0126)
if the input from the user matches a stored identifier, executing, using the processor, a stored machine command corresponding to the stored identifier to transition the machine to a next state of the machine (“if user 104 selects the other URL i.e. "www.amazon.com/ .  . . ", user 104 may navigate to content deeper in the Amazon.com website, for example, a specific product” paragraph 0126), and updating the shortcut data in the data store using the updated history data using the processor  Repository 130 may store identifiers received from input recorder 110.” Paragraph 0108).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alexander to comprise receiving an input from the user using a user interface; using the processor to determine whether the input matches a stored identifier for a shortcut in the determined set of shortcuts associated with the determined current state of the machine; if the input from the user matches a stored identifier, executing, using the processor, a stored machine command corresponding to the stored identifier to transition the machine to a next state of the machine. One would have been motivated to improve user’s experience with a website – particularly users who frequently navigate to a certain website and perform the same task during recurring visits to the website (Rakowski paragraph 00006). 

As to dependent claim 3, Alexander teaches the method of claim 1. Alexander further teaches the method including outputting the shortcut identifiers to the user for the current state of the machine (“FIG. 4 shows one embodiment of a display screen having a browser window 400 and a display portion 410 that displays "Suggested Destinations" including "Page V" and "Global IT Status Page" as shortcut links.  The user can select the shortcut link to directly go to the associated location” paragraph 0017).

claim 4, Alexander teaches the method of claim 3. Alexander further teaches wherein the shortcut data for the shortcuts is output in an order dependent upon the history data (“At 360, the list of suggested destinations may be ranked based on weights.  For example, the suggested destinations may be ranked according to a weight assigned to the path corresponding to the destination or other weighting factor” paragraph 0024).

As to dependent claim 5, Alexander teaches the method of claim 1.  Alexander further teaches wherein the stored machine command comprises a plurality of sequential commands to be executed by the machine sequentially (“a navigation path includes a sequence of locations e.g., starting location (root)--intermediate visited locations--destination location” paragraph 0011).

As to dependent claim 6, Alexander teaches the method of claim 1. Alexander further teaches the method including synchronizing the stored shortcut data and the stored history data for the set of one or more users with a remote database of shortcut data and history data for a plurality of sets of one or more users including the set of one or more user (Fig. 1 machine synchronizing history data and shortcut data for multiple users with a remote server Paragraph 0010-0013).

As to dependent claim 7, Alexander teaches the method of claim 6. Alexander further teaches wherein the history data received from the remote database in the synchronization includes user preference data indicating preferences of the set of one  For this example, suppose that locations V and P are the most visited resources by the user and have been assigned the greatest weight relative to other destinations” Paragraph 0016).

As to dependent claim 8, Alexander teaches the method of claim 1. Alexander further teaches wherein the machine is a multiuser machine used by a plurality of sets of one or more users and the shortcut data is stored for a plurality of sets of one or more users of the machine (“Each user's profile is stored and maintained in a non-transitory storage device/memory, for example, in a database of navigation profiles 130.  In one embodiment, each time the user clicks a link, that navigation step is recorded in the context of the user's browsing session” paragraph 0012, Fig. 1).

As to dependent claim 9, Alexander teaches the method of claim 8. Alexander further teaches the method, including synchronizing the stored shortcut data and the stored history data for the set of one or more users with a remote database of shortcut data and history data for a plurality of sets of one or more users including the set of users of the machine (Fig. 1 machine synchronizing history data and shortcut data for multiple users with a remote server Paragraph 0010-0013).

claim 10, Alexander teaches a method of claim 9. Alexander further teaches wherein the history data received from the remote database in the synchronization includes user preference data indicating preferences of the sets of users, and the shortcut data is updated using the user preference data (“With reference again to FIG. 1 and FIG. 2, the shortcut suggestion logic 135 uses the navigation history 200 of a user to provide suggestions for the user's most likely destinations based on where the user is in the click path. For this example, suppose that locations V and P are the most visited resources by the user and have been assigned the greatest weight relative to other destinations” Paragraph 0016).

As to dependent claim 11, Alexander teaches the method of claim 1. Alexander does not appear to expressly teach wherein the input from the user includes one or more text characters in a displayed text entry field, the stored identifier for the shortcut includes a plurality of text characters, the corresponding command includes the plurality of text characters, and determining whether the input matches a stored identifier for a shortcut in the shortcut data comprises matching the input one or more text characters with one or more of the plurality of text characters of the stored identifier.
Rakowski teaches wherein the input from the user includes one or more text characters in a displayed text entry field, the stored identifier for the shortcut includes a plurality of text characters, the corresponding command includes the plurality of text characters, and determining whether the input matches a stored identifier for a shortcut in the shortcut data comprises matching the input one or more text characters with one or more of the plurality of text characters of the stored identifier(“As an example, user 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Alexander to comprise wherein the input from the user includes one or more text characters in a displayed text entry field, the stored identifier for the shortcut includes a plurality of text characters, the corresponding command includes the plurality of text characters, and determining whether the input matches a stored identifier for a shortcut in the shortcut data comprises matching the input one or more text characters with one or more of the plurality of text characters of the stored identifier. One would have been motivated to improve user’s experience with a website – particularly users who frequently navigate to a certain website and perform the same task during recurring visits to the website (Rakowski paragraph 0006). 

Claims 12 and 14-22 reflect a programmable machine embodying the limitations of claims 1 and 3-11; therefore the claims are rejected under similar rationale.

	Claim 23 reflects a non-transitory storage medium embodying the limitations of claim 1; therefore the claim is rejected under similar rationale.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. in view of Rakowski, and Ouyang et al. (US 2013/0074014 A1, hereinafter Ouyang).

As to dependent claim 2, Alexander teaches the method of claim 1. Alexander does not appear to expressly teach the method including, if the input from the user does not match a stored identifier, determining whether the input is a command, executing the command, updating the stored history data in the data store for the set of one or more users, and updating the shortcut data in the data store using the updated history data.
Ouyang teaches the method including, if the input from the user does not match a stored identifier, determining whether the input is a command, executing the command, updating the stored history data in the data store for the set of one or more users, and updating the shortcut data in the data store using the updated history data (“updating gesture-shortcut associations and adding new gestures or shortcuts based at least in part on the aggregated usage patterns.” Paragraph 0048).


Claims 13 reflects a programmable machine embodying the limitations of claims 2; therefore the claims is rejected under similar rationale.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171